Opinion by
Cline, J.
It appeared from the record that in entering the goatskins 2 percent was deducted for a commission or a discount but no such deduction was made in entering the sheepskins. The business manager of petitioner testified that the broker was instructed to submit invoices before making entries and to follow the instructions of the examiner. The customs broker testified that he submitted the invoices to the examiner; that the examiner gave a market value for the merchandise without the 2 percent deduction; and that the entry of the goatskins with the deduction was an oversight on the part of .the entry clerk who prepared it. The Government examiner testified that he gave information on the prices to the broker and that the sheepskins were entered correctly but the goatskins .were entered with a 2 percent deduction. The court held that the undervaluation was due to an error and that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.